                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 04, 2020
                        UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ULTRA PREMIUM SERVICES, LLC, ET AL.,           §
           Plaintiffs,                         §
                                               §
v.                                             § CIVIL ACTION NO. 4:19-CV-2277
                                               §
OFS INTERNATIONAL, LLC, ET AL.,                §
Defendants.                                    §


                                          ORDER

       This matter is before the Court on Defendants’ Motion for Partial Summary

Judgment (Dkt. 230) and Defendants’ Partial Motion to Strike the Rebuttal Opinions of

David Mallis (Dkt. 226). On July 16, 2020, the Court set oral argument on the Motion for

Partial Summary Judgment and shortly therefore on July 20, 2020 the Court asked the

parties to submit a short letter brief address Plaintiffs’ breach of contract claim. The court

held a video hearing on Zoom.gov on July 25, 2020 at which the parties made their

arguments in favor of and in opposition to Defendants’ Partial Motion for Summary

Judgment. The Court allowed the parties to submit post hearing letters to identify the

evidence in the existing summary judgment record that supports the parties’ arguments.

Plaintiff submitted an additional affidavit from a fact witness. The submission of a new

affidavit does not comply with the Court’s instructions allowing post argument

submissions and it will not be considered.

       The parties are scheduled to begin a bench trial on August 24, 2020 on Plaintiffs’

trade secret misappropriation and breach of contract claims for several different
connections.    Defendants moved for summary judgment with respect to only one

connection at issue in the case—Plaintiffs’ “BPN” connection. Defendants’ motion for

partial summary judgment argues that the design parameters of the BPN connection which

Plaintiffs allege are trade secrets are either publicly known or derived from publicly known

information. Defendants also argue that Plaintiffs’ breach of contract claim fails with

respect to the BPN connection because Plaintiff cannot as a matter of law protect by

contract information that is public or not secret. See, e.g. Dkt. 230 at 13.

       In a non-jury trial, the judge is the ultimate trier of fact and may grant summary

judgment where a trial would not enhance the Court’s ability to draw inferences and

conclusions. Nunez v. Superior Oil Co., 572 F.2d 1119, 1123-24 (5th Cir. 1978); In re

Placid Oil Co., 932 F.2d 394, 398 (5th Cir. 1991). The Court must be aware that

assessments of credibility, however, may come into sharper focus upon hearing the

witnesses testify. Placid Oil, 932 F.2d at 398.

       Plaintiffs’ response to the motion for partial summary judgment argues that while

API specifications are public information, the BPN connection consists of “unique” design

parameters not specified by API, not controlled by API specifications, and not publicly

available. The Court remains skeptical that the design parameters of the BPN identified

by Plaintiffs will be shown at trial to be trade secrets. However, the Court is not convinced

the summary judgment record clearly demonstrates that Defendants are entitled to

summary judgment on Plaintiffs’ breach of contract claim with respect to the BPN

connection.



                                              2
       Plaintiffs argue that its “breach of contract claims against Defendants…survive even

if the Court were to rule that [Plaintiffs’] BPN connection does not rise to the level of a

trade secret under state and federal statutes.” Dkt. 266 at 1. Plaintiffs argue, among other

things, that the breach of contract claims survive because the “various licensing agreements

entered into between [the parties] …do not confine the definition of ‘Confidential

Information’ solely to information that rises to the level of a ‘trade secret’” and “the Fifth

Circuit and countless other jurisdictions have held that nondisclosure agreements that

expand the definition of ‘Confidential Information’ beyond the definition of ‘trade secret’

are valid and enforceable.” Id. Defendants, on the other hand, argue that the licensing

agreements do not protect non-confidential information because the agreements exclude

information in the public domain, and require Plaintiffs to have given permission for use

of public information once shown to Plaintiffs’ “reasonable satisfaction” that the

information is public. Dkt 265 at 1-2. Defendants also argue that Plaintiffs cannot control

through contractual provisions, the right to use public information. Id. at 2. The summary

judgment record in this case does not allow the Court to determine as a matter of law that

Plaintiffs’ BPN design was part of the public domain and therefore excluded from the

confidentiality provisions in the parties’ contracts.

       Finally, the Court believes that to a large degree, the evidence Plaintiffs will

introduce at trial to demonstrate liability and damages on a breach of contract claim with

regard to the BPN connection, overlaps with the evidence Plaintiffs will introduce to

demonstrate liability on the trade secret causes of action with regard to the BPN connection.

Therefore, granting summary judgment on the trade secret aspect of the BPN connection

                                              3
likely will not shorten the trial in this case substantially or promote judicial economy.

Consequently, the Court DENIES in its entirety Defendants’ Motion for Partial Summary

Judgment.

       It is further ORDERED that at the pre-trial conference set for August 19, 2020, the

Court will hear argument on Defendants’ Motion to Strike the Rebuttal Opinions of David

Mallis (Dkt. 226), which Plaintiffs objected to arguing on July 25, 2020 due to lack of

notice, as well as the pending motions to strike expert opinions of Bratic and Wooley (Dkts.

260, 262).


Signed on August 04, 2020, at Houston, Texas.



                                                           Christina A. Bryan
                                                      United States Magistrate Judge




                                                4
